Order, so far as appealed from by the plaintiffs, modified by granting ah items for examination before trial except No. 45, and as so modified affirmed, with twenty dollars costs and disbursements to the plaintiff. No opinion. (Martin, P. J., and O’Malley, J., dissent on defendants’ appeal in so far as the order permits examination of Ralph Prendergast on behalf of defendants; otherwise vote to affirm. See Western Elevating Assn., Inc., v. Chapman, 238 App. Div. 14.) The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.